Citation Nr: 0516733	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-13 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
trauma to the left knee with medial and lateral meniscus 
tears (left knee instability), currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied the veteran's claim seeking an 
increased rating for his service-connected traumatic 
arthritis of the left knee with ligamentous laxity.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a May 2004 rating decision, the RO granted the veteran a 
separate 10 percent rating for his left knee arthritis under 
Diagnostic Code 5010-5260; it confirmed and continued the 20 
percent rating for left knee instability under Diagnostic 
Code 5257.  Because the separate 20 and 10 ratings are not 
the highest ratings available for the discrete manifestations 
of his left knee condition, and since the veteran is presumed 
to seek the maximum available benefit for a disability, his 
claims for an increased ratings for left knee instability and 
left knee arthritis remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In April 2005, the veteran, represented by his 
representative, testified at a hearing held in Washington, 
DC, before the undersigned Veterans Law Judge.

In various statements, the veteran reports being unemployed 
due to his service-connected left knee conditions.  In light 
of the veteran's wartime service, the Board finds that the 
records raises alternative informal claims of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) and to 
nonservice-connected pension benefits.  In addition, the 
Board interprets the veteran's August 2004 statement as 
raising an informal claim of service connection for 
psychiatric disability as secondary to his service-connected 
left knee disabilities.  To date, none of these claims has 
been considered by VA and they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board finds that it has 
no discretion and must remand the veteran's left knee 
instability and left knee arthritis claims for further 
development and adjudication.

During the April 2005 Board hearing, the veteran testified 
that his left knee conditions had worsened since the most 
recent VA examination, which was conducted in December 2003.  
As such, the Board has no discretion and must remand this 
matter to afford the veteran an opportunity to undergo a 
contemporaneous VA examination, which must be conducted after 
all outstanding records have been obtained.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In addition, the veteran's representative, citing Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) and a recent precedent 
opinion of the General Counsel of VA, VAOPGCPREC 9-2004, 69 
Fed. Reg. 59,990 (2004), asserts that the veteran is entitled 
to separate compensable evaluation for his limitation of 
flexion and extension.  To date, the RO has not considered 
VAOPGCPREC 9-2004, and on remand, it must address this issue.

Further, the evidence shows that the veteran's former 
employer, VA, noted that he had used excessive amounts of 
sick leave and that he was charged with leave without pay, 
which the veteran reports is due to the severity of his 
service-connected left knee instability and left knee 
arthritis.  Subsequently, the veteran reported that he was 
unemployed due to his left knee problems, and thus the Board 
finds that the record raises the issue of the veteran's 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  As such, on remand, the RO must 
specifically consider whether the case warrants referral to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extraschedular rating.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating any outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his left knee instability and 
left knee arthritis.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The examiner should 
report the findings of range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited flexion and extension 
of the left knee.  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
left knee instability and left knee 
arthritis on his ability to work.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  In doing so, the RO 
must specifically consider VAOPGCPREC 9-
2004.  The RO must also specifically 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  

3.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


